Citation Nr: 0527443	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The  appellant had a period of active duty for training 
(ACDUTRA) from January 25, 1964, to July 24, 1964.  He 
thereafter served in the U.S. Marine Corps Reserves until 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant testified before the 
undersigned at a hearing held at the RO in March 2005. 


FINDING OF FACT

The appellant's heart disability did not originate during any 
period of active duty for training or period of inactive duty 
training (INACDUTRA).


CONCLUSION OF LAW

The appellant does not have heart disability which is the 
result of disease or injury incurred in or aggravated during 
any period of active duty for training, or the result of an 
injury incurred in or aggravated during any period of 
inactive duty training.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the claimant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2003 and 
in the January 2004 supplemental statement of the case 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  In this 
regard, while the appellant indicates he was seen at St. 
Joseph's Memorial Hospital in August 1998, it is unclear 
whether records from that facility are on file.  The Board 
points out, however, that the appellant was seen at St. 
Joseph's to undergo an angioplasty.  Notably, at issue in the 
current appeal is not whether the appellant has a current 
heart disorder.  Rather, at issue is whether a current heart 
disorder is linked to a period of ACDUTRA, or to an injury 
sustained during a period of INACDUTRA.  The appellant has 
not suggested that any outstanding records from St. Joseph's 
Memorial Hospital would address those questions, or provide 
any information other than that related to the angioplasty 
itself.  The Board consequently finds that further delay of 
the appellate process for the purpose of obtaining any 
records from St. Joseph's Memorial Hospital is not warranted.  
The Board finds that VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service medical and personnel records show that examinations 
of the appellant at the start and at the completion of his 
initial period of ACDUTRA from January 1964 to July 1964 were 
entirely negative for any cardiovascular abnormalities.  None 
of the service medical records for that period mention any 
complaints, finding or diagnosis of cardiovascular 
abnormalities.  Nor do they refer to any injuries received to 
his chest area.  The records show that he apparently 
completed a period of ACDUTRA in August 1964 (immediately 
following the initial period of ACDUTRA), as well as periods 
of ACDUTRA in July 1965, July 1966, and August 1967; 
examinations of the appellant at the start and completion of 
each period of ACDUTRA were negative for any cardiovascular 
abnormalities.  The appellant received annual examinations in 
December 1964, December 1965 and December 1966, the reports 
of which are entirely silent for any complaints or reference 
to cardiovascular abnormalities.  On each occasion he denied 
a history of pain or pressure in chest, palpitation or 
pounding heart, or dizziness or fainting spells.  

While attending an annual examination in December 1967, the 
appellant exhibited an irregular heart rhythm.  The appellant 
continued to deny any history of pain or pressure in chest, 
palpitation or pounding heart, or dizziness or fainting 
spells.  He was thereafter evaluated by Dr. E. Bass later in 
December 1967.  Ultimately it was determined that the 
appellant remained qualified for military service despite 
frequent premature ventricular contractions (PVCs) on 
examination.  The Board notes that Dr. Bass could find no 
explanation for the PVCs.  Dr. Bass placed the appellant on 
Quinidine, following which the appellant demonstrated only 
one PVC; Dr. Bass decided to keep the appellant on Quinidine 
for several more weeks.  

The appellant was thereafter examined by a service flight 
surgeon in January 1968.  At that time the appellant admitted 
to first noting an occasional skipping of his heartbeat 
around early 1967 or late 1966, but denied experiencing any 
other symptoms (including chest pain, shortness of breath, 
decreased exercise tolerance, faintness or dizziness) until 
December 1967.  The examiner reviewed the reports of past 
electrocardiograms (EKGs) showing the presence of infrequent 
extrasystoles, PVCs and one short episode of bigeminy, but 
noted that the appellant nevertheless had remained 
asymptomatic throughout those episodes.  The flight surgeon 
concluded that as no pathologic reason was apparent for the 
appellant's arrythmia, the appellant should be retained.  

The service records show that the appellant thereafter was 
monitored throughout 1968, and remained asymptomatic despite 
the continued presence of rhythm irregularities including 
sinus tachycardia.  

In a November 1968 statement, Dr. Bass explained that while 
the appellant's frequent PVCs cleared somewhat with 
medication in December 1967, once the course of quinidine was 
stopped, the foci of irritability increased.  Dr. Bass 
explained that this suggested the presence of early but 
asymptomatic coronary artery disease (CAD) in the appellant, 
which rendered the appellant's suitability for military 
service questionable.  

The appellant underwent a retention examination in November 
1968, at which time he reported a history of pain or pressure 
in the chest, palpitation or pounding heart, and dizziness or 
fainting spells.  He demonstrated an irregular heart rhythm 
with PVCs, and the examiner concluded that the appellant was 
not qualified for retention.  In December 1968 his service 
department recommended his discharge by reason of physical 
disqualification, but in February 1969 requested his re-
examination with particular attention paid to the cardiac 
arrhythmia.  

In a May 1969 statement, Dr. Bass enclosed a recent EKG 
report of the appellant and explained that while the 
appellant remained asymptomatic, the EKG nevertheless showed 
atrial and myocardial irritability as expressed by frequent 
extra systoles and frequent PVCs.  He concluded that the EKG 
findings represented asymptomatic CAD, and that the appellant 
was consequently not a suitable candidate for service.  In 
June 1969 the appellant's service department determined that 
he was not physically qualified for retention because of CAD.  
He was re-examined in September 1969, at which time he 
exhibited a grossly irregular heart rhythm.  He was 
thereafter discharged in November 1969.

Private medical records on file covering the period from 
September 1981 to November 2002, including records from L. 
Stringfellow, M.D., show that the appellant complained of 
non-exertional chest pain in December 1989; cardiac 
examination was negative for any abnormalities.  

In April 1993, he was hospitalized for complaints of chest 
pain that clinically were judged to probably be secondary to 
a hiatal hernia.  He denied any previous cardiac disease, but 
reported that he was discharged from service due to an 
irregular heartbeat.  Cardiac workup was negative, and an EKG 
was normal except for some minor "ST-T" changes; a hiatal 
hernia was discovered.  

In August 1998, he was hospitalized for a myocardial 
infarction, and underwent angioplasty and stent placement in 
the right coronary artery; his identified risk factors for 
the myocardial infarction were identified as family history 
and diabetes mellitus.  Cardiac catheterization revealed CAD, 
and an angiogram reportedly showed left ventricular 
dysfunction disproportionate to the CAD, suggesting 
superimposed diabetic cardiomyopathy.

The appellant attended a VA fee basis examination in July 
2003.  He reported that he was first diagnosed with an 
irregular heartbeat while on his initial period of ACDUTRA in 
1964, but explained that he was not treated for the problem.  
He indicated that he again was diagnosed with an irregular 
heartbeat in 1968.  The examiner noted that the appellant had 
been suffering from a heart condition (coronary artery 
disease) since 1998, with associated symptoms including 
fatigue and shortness of breath.  He also noted that an EKG 
of the appellant was consistent with a past myocardial 
infarction.  The examiner noted that the appellant was unable 
to complete a stress test on account of shortness of breath 
and the presence of PVCs with bigeminy rhythm.  The examiner 
diagnosed CAD, and concluded that the etiology of the 
appellant's myocardial infarction was more likely than not 
diabetes mellitus.

In an October 2003 statement, Dr. Stringfellow explained that 
he had treated the appellant for a number of years, and that 
the appellant had ventricular ectopy and an irregular cardiac 
rhythm on the basis of CAD.  Dr. Stringfellow noted that the 
appellant suffered a myocardial infarction in 1998 and was 
then discovered to have occlusion of the right coronary 
artery.  Dr. Stringfellow explained that he understood the 
appellant was discharged from active duty in 1964, and then 
released from service completely in 1968 because of cardiac 
arrythmia.  He noted that the appellant's cardiac arrythmia 
likely was related to some degree of CAD existing at the time 
of discharge.  Dr. Stringfellow concluded that the 
appellant's past arrythmia caused the current heart 
condition, and therefore was a "service medical related 
problem."  He stated that the appellant's current heart 
problems were present at the time of discharge from service

In several statements on file, the appellant contends that he 
was released from ACDUTRA in July 1964 on account of an 
irregular heartbeat discovered during that period, and 
released from the Reserves in November 1969 due to the same 
irregular heartbeat.  He also maintains that he suffered a 
beating from a drill instructor that did not help his heart 
problem.

At his March 2005 hearing before the undersigned, the 
appellant testified that he experienced heart problems during 
his initial period of ACDUTRA, which were discovered by a 
corpsman who did nothing about the findings; the appellant 
explained that he was not seen by a physician at the time, 
and that an EKG was not conducted.  He also testified that he 
was assaulted by a drill instructor while on ACDUTRA, felt 
faint afterwards, but did not seek medical treatment.  The 
appellant explained that he did not notice any further heart 
problems during subsequent periods of ACDUTRA, and was not 
discovered again to have an irregular heartbeat until a 
period of INACDUTRA in 1968.  He explained that he was 
unaware of any incident occurring during that period of 
INACDUTRA which could have caused the irregular heartbeat.  
The appellant testified that Dr. Stringfellow's October 2003 
opinion was not based on a review of service medical records, 
and that no other physician has linked his current heart 
disorder to service.



Analysis

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

"Active military, naval, or air service service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6 (2004).  

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the-
clock-performed by the reserve components.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an 
example of active duty for training.  Inactive duty training 
is training duty, other than full time, performed by the 
reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of cardiovascular disease during wartime 
service or peacetime service after December 31, 1946, may be 
presumed if manifested to a compensable degree within one 
year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  See generally, Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

Although the appellant believes he first manifested an 
irregular heartbeat during his initial period of ACDUTRA, 
leading to his discharge from that period of service, the 
service records for that period, which include examinations 
conducted at the start and completion of the period in 
question, are silent for any reference to an irregular 
heartbeat, or to any other cardiovascular abnormality.  Nor 
is there any indication that he was assaulted during that 
period of service, although he admits that none of the 
service records would document the alleged assault.  
Moreover, service personnel records show that he was released 
to inactive status following the initial period of ACDUTRA 
not because of an irregular heartbeat, but rather because he 
had completed the required ACDUTRA.  During none of his 
subsequent periods of ACDUTRA in 1965, 1966, and 1967 did he 
report or demonstrate an irregular heartbeat or other 
cardiovascular abnormality, and the service medical records 
are silent for any reference to an irregular heartbeat until 
December 1967.  At that time, and during a period of 
INACDUTRA, the appellant was noted on a routine annual 
examination to have an irregular heartbeat.  After a lengthy 
period of monitoring, his private physician concluded that 
the irregular heartbeat was a manifestation of early CAD, and 
the appellant was eventually discharged as physically 
disqualified for service.

In short, the appellant's understanding to the contrary 
notwithstanding, service medical records are negative for any 
complaints, finding or diagnosis of either an irregular 
heartbeat or any other cardiovascular abnormality during any 
period of ACDUTRA.  The first documentation of a 
cardiovascular abnormality occurred during a period of 
INACDUTRA.  There is no competent evidence suggesting that 
his current heart disorder is etiologically related to any 
period of ACDUTRA.  Indeed, the only medical opinion of 
record suggesting a relationship of any heart disorder to 
service is that of Dr. Stringfellow, who did not suggest that 
the disorder originated during the initial period of ACDUTRA 
(or any other period of ACDUTRA), but who rather suggested 
that the current heart condition is related to symptoms 
originating during the December 1967 period of INACDUTRA.  
The Board notes that the July 2003 VA fee basis examiner 
essentially concluded instead that the appellant's current 
heart problems were related to diabetes mellitus, an opinion 
supported somewhat by the reported 1998 angiogram findings 
suggesting superimposed diabetic cardiomyopathy in the 
appellant.  

In any event, Dr. Stringfellow at most has linked the 
appellant's heart disorder (including CAD) to a period of 
INACDUTRA.  As noted previously, service connection based on 
a period of INACDUTRA is only warranted where the disability 
at issue results from an injury (and not disease) incurred or 
aggravated in the line of duty, or from a myocardial 
infarction or cardiac arrest.  The appellant does not 
contend, nor does the evidence show, that the irregular 
heartbeat or underlying coronary heart disease resulted from 
an injury occurring during the December 1967 period of 
INACDUTRA, or any other period of INACDUTRA, and the 
appellant did not suffer a myocardial infarction or cardiac 
arrest in service.  Consequently, service connection is not 
warranted for the irregular heartbeat or any associated heart 
disorder based on the December 1967 period of INACDUTRA or 
any other period of INACDUTRA.

Although the appellant's irregular heartbeat (eventually 
attributed to CAD) was discovered within a year of his last 
period of apparent ACDUTRA in August 1967, he is not entitled 
to application of 38 U.S.C.A. § 1112 for cardiovascular 
disease as a "chronic disease" as defined in 38 U.S.C.A. 
§ 1101.  Pursuant to 38 U.S.C.A. § 1112 and § 1137, only 
veterans who served for at least 90 days during a period of 
war, or veterans who served in the active military, naval, or 
air service after December 31, 1946, are entitled to 
presumptive service connection for a "chronic disease."  
The appellant's initial period of ACDUTRA, while lengthy, was 
not active duty.  The appellant has never served on active 
duty, service connection is not in effect for any disorder.  
There is otherwise no evidence demonstrating that he is 
disabled from any disease or injury incurred in or aggravated 
in line of duty during ACDUTRA, or from any injury incurred 
in or aggravated in line of duty during INACDUTRA.  
Therefore, the appellant is not a "veteran," and there 
consequently is no basis for the application of 38 U.S.C.A. 
§ 1112 to his claim.  See Biggins, 1 Vet. App. at 477-78.

Although the appellant himself contends that he first 
developed an irregular heartbeat during his initial period of 
ACDUTRA, perhaps through the alleged assault by a drill 
instructor, there is no indication that the appellant is 
qualified through education, training or experience to offer 
medical opinions.  As a layperson his statements as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Moreover, as a layperson, 
his account of what the corpsman in July 1964 purportedly 
said (namely, that he had an irregular heartbeat), filtered 
as it is through the sensibilities of a layperson, also do 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In sum, the competent evidence of record shows that the 
appellant first demonstrated an irregular heartbeat, or 
underlying CAD, during a period of INACDUTRA and without any 
precipitating inservice injury.  None of the medical evidence 
on file suggests that the appellant's current heart disorder 
is related to any period of ACDUTRA, or to an injury 
occurring during a period of INACDUTRA.  The Board 
consequently finds that the preponderance of the evidence is 
against the claim.  The claim for service connection for a 
heart disorder is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a heart disorder is 
denied.


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


